

117 HR 3759 IH: Physical Therapist Workforce and Patient Access Act of 2021
U.S. House of Representatives
2021-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3759IN THE HOUSE OF REPRESENTATIVESJune 8, 2021Ms. DeGette (for herself and Mr. Armstrong) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to provide for the participation of physical therapists in the National Health Service Corps Loan Repayment Program, and for other purposes.1.Short title; findings(a)Short titleThis Act may be cited as the Physical Therapist Workforce and Patient Access Act of 2021.(b)FindingsThe Congress finds as follows:(1)Physical therapists play an important role in the prevention, treatment, or management of pain for individuals, including those with substance use disorders, or at risk of developing a substance use disorder.(2)Physical therapists are also playing an important role in the physical rehabilitation needs of individuals who have developed chronic health conditions as a result of COVID–19.2.National Health Service Corps; participation of physical therapists in loan repayment program(a)Mission of corps; definition of primary health servicesSection 331(a)(3)(D) of the Public Health Service Act (42 U.S.C. 254d(a)(3)(D)) is amended by striking or mental health, and inserting mental health, or physical therapy,.(b)Loan repayment programSection 338B of the Public Health Service Act (42 U.S.C. 254l–1) is amended—(1)in subsection (a)(1), by inserting physical therapists, after dentists,;(2)in subsection (b)(1)—(A)in subparagraph (A)—(i)by striking , or be certified and inserting ; be certified; and(ii)by inserting before the semicolon the following: ; or have a doctoral or master's degree in physical therapy;(B)in subparagraph (B), by inserting physical therapy, after mental health,; and(C)in subparagraph (C)(ii), by inserting physical therapy, after dentistry,; and(3)by adding at the end the following:(i)Eligibility To participate in other programsNothing in this section shall be construed to prohibit any health care professional who is eligible to participate in the program under this section from participating in any other loan repayment program established by the Secretary for which such professional is eligible..